 1
                                                        Judge: Christopher M. Alston
                                                        Chapter: 13
 2
                                                        Hearing Date: August 15, 2019
                                                        Hearing Time: 9:30 a.m.
 3
                                                        Hearing Location:
                                                                   Judge Alston's Courtroom
 4
                                                                   700 Stewart St #7206
                                                                   Seattle, WA 98101
 5
                                                        Response Date: August 08, 2019
 6
                         IN THE UNITED STATES BANKRUPTCY COURT
 7
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
                                                          IN CHAPTER 13 PROCEEDING
     In re:                                               NO. 17-13769-CMA
10
     KLEENE MANNING,                                      TRUSTEE'S OBJECTION TO DEBTOR’S
11
                                                          MOTION TO MODIFY CHAPTER 13
                                                          PLAN POST-CONFIRMATION
12
                     Debtor.
13
              Jason Wilson-Aguilar, Chapter 13 Trustee in these proceedings, objects to the debtor's
14
     motion to modify Chapter 13 plan post-confirmation (ECF No. 25) as follows:
15
              The debtor filed amended Schedules I and J in connection with the motion (ECF No. 27).
16
     The amended schedules reflect the change in the debtor’s employer and the reduction in her
17
     EBay business income, as explained by the debtor in her declaration (ECF No. 26). However, the
18
     debtor made an additional change to Schedules I and J from the original versions (ECF No. 1)
19
     that she fails to explain in the declaration. Specifically, the debtor removed from Line 8h of
20
     Schedule I a contribution of $695/month from her non-filing spouse. The debtor’s current
21
     Schedule J does not show any dependents, and she indicates that the expenses set forth therein do
22
     not include expenses of people other than herself. However, other than halving the amount of
23
     money per month she contributes to family in the Philippines and making a few small reductions
24
     to other expenses, the debtor’s overall budget remains largely unchanged from her original
25
     Schedule J, which presumably would have covered the expenses for two people. The debtor
26
     needs to explain the reason for this change in the amended Schedule I, and the current size of her
27
     household, so that the Trustee can assess her current income, and the reasonableness of her
28
     budget and proposed plan payment.

     OBJECTION - 1                                                    Chapter 13 Trustee
                                                                   600 University St. #1300
                                                                      Seattle, WA 98101
                                                                (206) 624-5124 FAX 624-5282
 1          It is not clear if the debtor is still married, and/or if her non-filing spouse still receives
 2   income. If the parties remain married and the debtor’s husband earns income, presumably his
 3   wages are an asset of the marital community. Wash. Rev. Code § 26.16.030. As such, the debtor
 4   would need to further amend Schedules I and J to disclose her spouse’s income and provide 30
 5   days’ proof of this income to the Trustee, so that the Trustee can assess the debtor’s current
 6   financial situation. A post-confirmation modified plan must be proposed in good faith. 11 U.S.C.
 7   §§ 1329(b)(1); 1325(a)(3). As part of the good faith analysis, the Court may consider whether the
 8   proposed modification correlates to the debtors’ change in circumstances. Mattson v. Howe, 468
 9   B.R. 361, 371 (B.A.P. 9th Cir. 2012). The debtor has the burden to establish that the modified
10   plan is proposed in good faith. Id. at 372. Here, the debtor has not met this burden as she has not
11   fully explained her current financial situation.
12          Based on the foregoing, the Trustee submits that the debtor's motion to confirm amended
13   plan as proposed should be denied.
14
            Dated this 8th day of August, 2019
15
                                                    /s/ Emily A. Jarvis, WSBA #41841 for
16
                                                     JASON WILSON-AGUILAR
                                                     Chapter 13 Trustee
17

18

19

20

21

22

23

24

25

26

27

28


     OBJECTION - 2                                                      Chapter 13 Trustee
                                                                     600 University St. #1300
                                                                        Seattle, WA 98101
                                                                  (206) 624-5124 FAX 624-5282
